                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEL LAMONT SMITH, AP5347,                          Case No. 19-cv-05213-SK (PR)
                                   8                    Plaintiff,
                                                                                            ORDER OF TRANSFER
                                   9             v.

                                  10     KYLE PETREY, et al.,
                                  11                    Defendant(s).

                                  12          Plaintiff has filed a pro se complaint under 42 U.S.C. § 1983 alleging violations of his
Northern District of California
 United States District Court




                                  13   federal rights at Sierra Conservation Center (SCC) in Jamestown, California. A substantial part of

                                  14   the events or omissions giving rise to the claim(s) occurred, and the defendants named reside, in

                                  15   the County of Tuolumne, which lies within the venue of the Eastern District of California. See 28

                                  16   U.S.C. § 84(b). Venue therefore properly lies in the Eastern District. See id. § 1391(b).

                                  17          Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. §

                                  18   1406(a), this action be TRANSFERRED to the United States District Court for the Eastern District

                                  19   of California.

                                  20          The clerk shall transfer this matter forthwith.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 26, 2019

                                  23                                                    ______________________________________
                                                                                        SALLIE KIM
                                  24                                                    United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
